Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending. 
Response to Arguments
Applicant presents the following arguments in the May 10, 2022 amendment: 
Yang does not discuss, updating, by the first edge node using a plurality of scene
descriptions, an autonomous system grid (ASG) for the first zone, (Page 8, lines 12-27 and Page 9, lines 1-7).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's
arguments. Applicant's remarks stating that “updating, by the first edge node using a plurality of scene descriptions, an autonomous system grid (ASG) for the first zone.” Yang discloses autonomous vehicles, also known as self-driving cars, driverless cars, auto, or robotic cars, drive from a source location to a destination location without requiring a human driver to control and navigate the vehicle. Autonomous vehicles can use map data to figure out some of the above information instead of relying on sensor data. This map, the system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. A vehicle includes vehicle sensors to detect the surroundings (as information describing). The vehicle sensors comprise a camera, a light detection and ranging sensor (LIDAR/ measuring distance to a target), a global positioning system. The nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph, (see Yang: Para. 0062-0070 and 0187). Therefore, the applicant's claim concept is similar to what Yang discloses. Edge node is an ambiguous description, however Yang discloses / teaches using a graph data structure which includes nodes connected by edges. The nodes and edges can be a car, camera, radar, LiDar, or gps. The node and edge communicate with one another in order to update the grid or map in the cloud database.  For example, the camera of a vehicle recognizes that a car accident or any other traffic sign on a public highway, those are trained with machine learning or neuro network algorithms. Once the camera sees or senses the signs it will connect to the radar and then the radar will start measuring the distance to determine the location of the accident or traffic sign, in this example. That information would then be updated to the grid or map system in the cloud database. The gps system will take note of the updated information and notify the autonomous car about the incident through the description available in the cloud database which is updated frequently. The autonomous can communicate across the various platforms so they use cloud server or cloud database to share information with each other. The applicant is respectfully asked to carefully review the examiner’s interpretation of what Yang discloses above. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the May 10, 2022 amendment:

Yang does not discuss, causing, by the first edge node, the updated ASG to be transmitted to a second edge node that is located in the first zone or a second zone of the geographic area, (Page 8, lines 12-27 and Page 9, lines 1-7).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's
arguments. Applicant's remarks stating that “causing, by the first edge node, the updated ASG to be transmitted to a second edge node that is located in the first zone or a second zone of the geographic area.” Yang discloses lane elements are stored as pieces of a lane element graph, which is graph represented as nodes on the graph connected by edges (first and second). Adding a speed bump may cause many lane elements to be split. Adding a speed limit sign changes attributes of tens or hundreds of lane elements (update and validate the lane element graph).  The HD map API 205 includes several APis including the localization API 250, the landmark map API 255, the route API 265, the 3D map API 270, the map update API 285, and so on.  R-or example, download-map-updates API and upload-map updates APL. The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly, (see Yang: Para. 0076-0086, 0187-0191 and 0201). Therefore, the applicant's claim concept is similar to what Yang discloses. Yang discloses that an autonomous vehicle driving within multiple geographical areas or regions has maps being shared with other autonomous vehicles. The edge node is an ambiguous term, because any autonomous vehicle, as referred to above, the node and edge communicate with one another in order to update the grid or map in the cloud database. Any incident or new signs available within the different geographic regions would be captured and updated to the cloud database because the autonomous vehicles can communicate with one another using the camera vision, LiDar, Radar, or gps. The cloud database is updated and the next autonomous vehicle that passes through that region will be able to identify the change in road sign or car accident that occurred based on its location on the grid or map within the cloud database. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the May 10, 2022 amendment:

Levinson does not discuss, obtaining, by a first edge node positioned in a first zone of a geographic area, a first scene description from an autonomous vehicle (AV), the first scene
description including one or more classified objects detected in the first zone, (Page 8, lines 12-27).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument C, regarding applicant's Arguments/Remarks filed on
May 10, 2022 with respect to independent claims 1 and 11 has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “obtaining, by a first edge node positioned in a first zone of a geographic area, a first scene description from an autonomous vehicle (AV), the first scene description including one or more classified objects detected in the first zone.” The arguments are now rejected by newly cited art 'US 2018/0373268 A1 Antunes Marques Esteves' as explained in the body of rejection below.
  				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 11-13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antunes Marques Esteves (US 2018/0373268 A1, hereinafter Antunes Marques Esteves) in view of Yang et al. (US 2018/0189578 A1, hereinafter Yang). 
Regarding independent claim(s) 1, Antunes Marques Esteves discloses a method comprising: obtaining, by a first edge node positioned in a first zone of a geographic area, a first scene description from an autonomous vehicle (AV), the first scene description including one or more classified objects detected in the first zone (Antunes Marques Esteves discloses detect and enable just-in time optimizations of services that may be done locally (e.g., at the edge), or adjust for their integration with fallback to the Cloud. AVs endowed with such decision-making capabilities to collaborate with one or more nearby AVs and/or with other devices at the edge of the network, which may be locally available, (see Antunes: Para. 0103-0106). This reads on the claim concepts of first edge node. Sensing units spread over the city, devices of vehicles' drivers and passengers (e.g., information characterizing such devices and/or passengers, etc.), positioning system devices (e.g., position information, velocity information, trajectory information, travel history information, etc.), etc. System may include functionality that supports entry, collection, and/or use of various characteristics or parameters of a geographic region such as, for example, a city, county, state, province, and/or country. AVs including, for example, recognition of roads and highways; classification of obstacles on roads and highways; automatic collision avoidance features; and alerts regarding hazardous road conditions (locally or should be done at the Cloud level/detected), (see Antunes: Para. 0039, 0067, 0098-0106 and 0114-0117). This reads on the claim concepts of positioned in a first zone of a geographic area, a first scene description from an autonomous vehicle (AV), the first scene description including one or more classified objects detected in the first);
wherein the method is performed by one or more special-purpose computing devices (Antunes Marques Esteves discloses devices may communicate with the Mobile APs using one or more relatively short-range protocols (e.g., Wi-Fi, Bluetooth, UWB, etc.). A heterogeneous collection of environmental sensors (e.g., optical, infrared, radar, ultrasonic, and laser) and in-vehicle cameras with computers. Lidar, any other sensors used by moving vehicles on the roads, update map of available charging stations, logging of critical parameters of the AV, etc., (see Antunes: Para. 0034-0041, 0086 and 0213). This reads on the claim concepts of wherein the method is performed by one or more special-purpose computing devices). 
However, Antunes Marques Esteves does not appear to specifically disclose updating, by first edge node using a plurality of scene descriptions, an autonomous system grid (ASG) for the first zone; and causing, by the first edge node, the updated ASG to be transmitted to a second edge node that is located in the first zone or a second zone of the geographic area.
In the same field of endeavor, Yang discloses updating, by first edge node using a plurality of scene descriptions, an autonomous system grid (ASG) for the first zone (Yang discloses autonomous vehicles, also known as self-driving cars, driverless cars, auto, or robotic cars, drive from a source location to a destination location without requiring a human driver to control and navigate the vehicle. Autonomous vehicles can use map data to figure out some of the above information instead of relying on sensor data. This map, the system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. A vehicle includes vehicle sensors to detect the surroundings (as information describing). The vehicle sensors comprise a camera, a light detection and ranging sensor (LIDAR/ measuring distance to a target), a global positioning system. The nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph, (see Yang: Para. 0062-0070 and 0187). This reads on the claim concepts of updating, by first edge node using a plurality of scene descriptions, an autonomous system grid (ASG) for the first zone); and 
causing, by the first edge node, the updated ASG to be transmitted to a second edge node that is located in the first zone or a second zone of the geographic area (Yang discloses lane elements are stored as pieces of a lane element graph, which is graph represented as nodes on the graph connected by edges (first and second). Adding a speed bump may cause many lane elements to be split. Adding a speed limit sign changes attributes of tens or hundreds of lane elements (update and validate the lane element graph).  The HD map API 205 includes several APis including the localization API 250, the landmark map API 255, the route API 265, the 3D map API 270, the map update API 285, and so on.  R-or example, download-map-updates API and upload-map updates APL. The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly, (see Yang: Para. 0076-0086, 0187-0191 and 0201). This reads on the claim concepts of causing, by the first edge node, the updated ASG to be transmitted to a second edge node that is located in the first zone or a second zone of the geographic area),
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the managing of autonomous vehicle of Antunes Marques Esteves in order to have incorporated the path/graph algorithm, as disclosed by Yang, since both of these mechanisms are directed to technology has gained attention among a slew of advanced technologies promising to create tomorrow's self-driving cars. But sensors are also prominent in efforts to produce digital use cases. Learning from raw data is a computationally intensive process, since it involves giving the computer huge amounts of rich sensory information for learning how to steer. Because of this, the team had to actually design new deep learning components which leveraged modern GPU hardware more efficiently in order to control the vehicle in real-time. Sensors send out infrared light, and measure the time it takes for the light to bounce off an object and back to the sensor, creating a three-dimensional map. However, there are two different types sensors. The map created by a sensor is important for a self-driving vehicle, as it helps the car "see" the world around it. Sensors technology provides more depth and detail than other solutions, such as radar and cameras. It can also work at night. They combine the map data with on-board sensors and other technology to enable Super Cruise. The precision sensor map data provides specific details for upcoming events, like corners and exits, while the real-time cameras look at lane lines and understand the vehicle's position in the lane. The layered approach of combining precision sensor map data with cameras, sensors and GPS enables a hands-free driving experience that provides drivers with confidence and convenience. The HD mapping data also provides high accuracy and high-quality road information that ensures Super Cruise can operate on limited access highways, while also providing smooth control through curves, enhancing user comfort. Autonomous drive has the potential to be one of the most lifesaving technologies in history, if introduced responsibly and safely. Sensor is short for "light detection and ranging." The systems use pulsed lasers to map a three-dimensional model of an environment. Sensor's use of light allows it to map the environment quickly and more accurately than systems that use sound (sonar) or microwaves (radar). It's important to note that, currently, autonomous or self-driving vehicles don't exist for sale to everyday consumers. Vehicles such as those from Tesla or Super Cruise-equipped Cadillacs offer the ability to ride hands-free for extended periods of time, but do so only in extremely limited circumstances, such as on highways and interstates. When self-driving vehicles do eventually make their way into the wild on a large-scale basis, the amount of data needed and the speed at which it needs to be collected is staggering. In order to piece together a decision-making process that is anywhere remotely near the level of complexity that a human brain can manage, autonomous vehicles need to have an accurate and real-time picture of the world around them. This is especially true in urban environments, where human drivers encounter other people, animals, and a variety of vehicles in a short period of time. Large numbers of sensors, massive amounts of data, ever increasing computing power, real-time operation, and security concerns required for autonomous vehicles are driving the core of computation from the cloud to the edge of the network. Autonomous vehicles are constantly sensing and sending data on road conditions, location, and the surrounding vehicles. Autonomous driving systems are extremely complex; they tightly integrate many technologies, including sensing, localization, perception, decision making, as well as the smooth interactions with cloud platforms for high-definition (HD) map generation and data storage. These complexities impose numerous challenges for the design of autonomous driving edge computing systems. The connected world is a necessity and it is inevitable to the future across industries, be it connected buildings, connected factories, connected transportation, and so on. This is also true for automobiles Connected Vehicles. Every new vehicle will be connected and will generate high-volume data that to be transferred to/from the cloud. The biggest challenge will be to efficiently process & deliver this data for achieving speed, security & reliability. This is where Edge Computing has a pivotal role to play. Incorporating the teachings of Yang into Antunes Marques Esteves would produce the system builds a large connected network of lane elements and their connections as a lane element graph. The system also represents traffic signs based on camera images and detection and ranging sensor depth maps. These landmarks are used in building a high definition map that allows autonomous vehicles to safely navigate through their environments, as disclosed by Yang, (see Abstract).  
Regarding dependent claim(s) 2, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, Antunes Marques Esteves does not appear to specifically disclose further comprising: detecting, by the first edge node, one or more outlier scene descriptions in the plurality of scene descriptions; and excluding the one or more outlier scene descriptions from the updating.
In the same field of endeavor, Yang discloses detecting, by the first edge node, one or more outlier scene descriptions in the plurality of scene descriptions; and excluding the one or more outlier scene descriptions from the updating (Yang discloses Outlier is a process that involves identifying the anomalous observation in the dataset. Outlier is a data object that deviates significantly from the rest of the data objects and behaves in a different manner. A polyline is a connected sequence of line segments created as a single object. One or more embodiments, the method of identifying the subset of points follows a filtration of outlier points in the 3D map by the HD map system 110. The system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The cluster center analysis module 2835 comprises a polyline generator 3315, an outlier analysis module 3320, and a compression module 3325. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. Lane elements are stored as pieces of a lane element graph. Within the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph. The edges connecting two lane elements indicate physical connection between two lane elements that a vehicle can legally traverse. Crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region. An edge node is a computer that acts as an end user portal for communication with other nodes in cluster computing. Edge nodes allow end users to contact worker nodes when necessary, providing a network interface for the cluster without leaving the entire cluster open to communication. A lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the on-line HD map system 110 sends an update for that portion of the HD map stored at the vehicle. The vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others. The sensors like camera, RADAR, and LiDAR are used to perceive the 360-view of the environment. The data obtained from the sensors is interpreted to detect static and dynamic objects like vehicles, trees, and pedestrians, etc., (see Yang: Para. 0055-0075, 0079-0095, 0118-0139, 0144-0153, 0171-0176, 0186-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of detecting, by the first edge node, one or more outlier scene descriptions in the plurality of scene descriptions; and excluding the one or more outlier scene descriptions from the updating).
Regarding dependent claim(s) 3, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, Antunes Marques Esteves does not appear to specifically disclose further comprising: determining, by the first edge node, whether a timestamp of the first scene description exceeds an age threshold; and in accordance with the timestamp exceeding the age threshold, excluding the first scene description from the updating. 
In the same field of endeavor, Yang discloses determining, by the first edge node, whether a timestamp of the first scene description exceeds an age threshold; and in accordance with the timestamp exceeding the age threshold, excluding the first scene description from the updating (Yang discloses Lane elements are stored as pieces of a lane element graph, within the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph. The edges connecting two lane elements indicate physical connection between two lane elements that a vehicle can legally traverse. Crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region. An edge node is a computer that acts as an end user portal for communication with other nodes in cluster computing. Edge nodes allow end users to contact worker nodes when necessary, providing a network interface for the cluster without leaving the entire cluster open to communication. A lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The on-line HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. The map is updated to reflect changes on the road within a reasonable time frame; and storage efficiency by minimizing the storage needed for the HD Map. For example, within the next few seconds. In an embodiment, the planning module 200 specifies the sequence of actions as one or more points representing nearby locations that the vehicle needs to drive through next. The planning module 200 provides the details of the plan comprising the sequence of actions to be taken by the vehicle to the control module 225. For example, connectivity scores improve as the distance between the two lane line segments decreases and the direction of change between two the segments is small. Alternate embodiments only consider one of these factors at a time. Points which lie farther than the threshold depth 1320 from the minimum depth point 1370 are excluded and denoted as triangles. The HD map system 110 selects the points within the threshold depth 1320 as the subset of points corresponding to the traffic sign. Time-to live (TTL) is a value for the period of time that a packet, or data, should exist on a computer or network before being discarded. TTL value, and makes sure that the HD map data for the route stored in the vehicle computing system 120 is up to date, (see Yang: Para. 0054-0075, 0079-0095, 0138, 0159- 0168, 0176-0179, 0180-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of determining, by the first edge node, whether a timestamp of the first scene description exceeds an age threshold; and in accordance with the timestamp exceeding the age threshold, excluding the first scene description from the updating).
Regarding dependent claim(s) 6, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, Antunes Marques Esteves does not appear to specifically disclose further comprising: determining, by the first edge node, a confidence score indicating an accuracy of the ASG.
In the same field of endeavor, Yang discloses determining, by the first edge node, a confidence score indicating an accuracy of the ASG (Yang discloses the data stored in an occupancy map 530 is also referred to herein as occupancy grid data. The 3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location. The detection of topological changes in road network can be done with more confidence and detected lane cuts are more likely to be correct. A maps for autonomous vehicles, and more particularly to providing high definition maps with high precision and up-to-date map data to autonomous vehicles for safe navigation. Autonomous vehicles, also known as self-driving cars, driverless cars, auto, or robotic cars, drive from a source location to a destination location without requiring a human driver to control and navigate the vehicle. The 3D map APis 365 include a fetch-navigable-surfaces API and a fetch-occupancy-grid APL. The fetch-navigable-surfaces API receives as input, identifiers for one or more lane elements and returns navigable boundaries for the specified lane elements, (see Yang: Para. 0057-0065, 0078-0094 and FIG. 6-34). This reads on the claim concepts of determining, by the first edge node, a confidence score indicating an accuracy of the ASG).
Regarding dependent claim(s) 7, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, Antunes Marques Esteves does not appear to specifically disclose further comprising: obtaining, by the first edge node, one or more ASG updates from a cloud based computer platform; and using, by the first edge node, the one or more ASG updates in the updating.
In the same field of endeavor, Yang discloses obtaining, by the first edge node, one or more ASG updates from a cloud based computer platform; and using, by the first edge node, the one or more ASG updates in the updating (Yang discloses Lane elements are stored as pieces of a lane element graph, within the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph. The edges connecting two lane elements indicate physical connection between two lane elements that a vehicle can legally traverse. Crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region. An edge node is a computer that acts as an end user portal for communication with other nodes in cluster computing. Edge nodes allow end users to contact worker nodes when necessary, providing a network interface for the cluster without leaving the entire cluster open to communication. A lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the online HD map system 110 since the vehicle last received the data, the online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. The map is updated to reflect changes on the road within a reasonable time frame; and storage efficiency by minimizing the storage needed for the HD Map. For example, within the next few seconds. In an embodiment, the planning module 200 specifies the sequence of actions as one or more points representing nearby locations that the vehicle needs to drive through next. The planning module 200 provides the details of the plan comprising the sequence of actions to be taken by the vehicle to the control module 225. For example, connectivity scores improve as the distance between the two lane line segments decreases and the direction of change between two the segments is small. Alternate embodiments only consider one of these factors at a time. Points which lie farther than the threshold depth 1320 from the minimum depth point 1370 are excluded and denoted as triangles. The HD map system 110 selects the points within the threshold depth 1320 as the subset of points corresponding to the traffic sign. The data stored in an occupancy map 530 is also referred to herein as occupancy grid data. The 3D representation may be associated with a confidence score indicative of a likelihood of the object existing at the location. The detection of topological changes in road network can be done with more confidence and detected lane cuts are more likely to be correct.  maps for autonomous vehicles, and more particularly to providing high definition maps with high precision and up-to-date map data to autonomous vehicles for safe navigation. Autonomous vehicles, also known as self-driving cars, driverless cars, auto, or robotic cars, drive from a source location to a destination location without requiring a human driver to control and navigate the vehicle. The 3D map APis 365 include a fetch-navigable-surfaces API and a fetch-occupancy-grid APL The fetch-navigable surfaces API receives as input, identifiers for one or more lane elements and returns navigable boundaries for the specified lane elements. The online HD map system 110 is implemented as a distributed computing system, for example, a cloud based service that allows clients such as vehicle computing systems 120 to make requests for information and services. For example, a vehicle computing system 120 may make a request for HD map data for driving along a route and the online HD map system 110 provides the requested HD map data, (see Yang: Para. 0054-0075, 0078-0095, 0108-0138, 0159-0168, 0176-0179, 0180-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of obtaining, by the first edge node, one or more ASG updates from a cloud based computer platform; and using, by the first edge node, the one or more ASG updates in the updating).
Regarding dependent claim(s) 9, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, Antunes Marques Esteves does not appear to specifically disclose wherein updating includes adding or changing labels for one or more objects of the ASG.
In the same field of endeavor, Yang discloses wherein updating includes adding or changing labels for one or more objects of the ASG (Yang discloses a lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the on line HD map system 110 since the vehicle last received the data, the on line HD map system 110 sends an update for that portion of the HD map stored at the vehicle. The online HD map system 110 sends an update for that portion of the HD map stored at the vehicle. lbis allows the online HD map system 110 to minimize the amount of data that is communicated with the vehicle and also to keep the HD map data stored locally in the vehicle updated on a regular basis. For example, the prediction module 215 may determine that objects representing road signs are not likely to move, whereas objects identified as vehicles, people, and so on, are either moving or likely to move. If certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly. FIG. 8B shows an example of AV junction in a road showing label 810/ connected to lane 810h directly and connected to lane 810i via lane 810g, (see Yang: Para. 0055-0075, 0079-0095, 0105, 0186-0192, 0205-0212 and FIG. 6-34). This reads on the claim concepts of wherein updating includes adding or changing labels for one or more objects of the ASG). 
Regarding independent claim(s) 11, Antunes Marques Esteves discloses a system comprising: a core network; and a plurality of edge nodes coupled to the core network, a first edge node of the plurality of edge nodes positioned in a first zone of a geographic area and including one or more computer processors programmed to (Antunes Marques Esteves discloses a network of mobile nodes, for example comprising a combination of mobile and stationary nodes (plurality). Detect and enable just-in time optimizations of services that may be done locally (e.g., at the edge), or adjust for their integration with fallback to the Cloud. AVs endowed with such decision-making capabilities to collaborate with one or more nearby AVs and/or with other devices at the edge of the network, which may be locally available, (see Antunes: Para. 0103-0106). This reads on the claim concepts of first edge node. Sensing units spread over the city, devices of vehicles' drivers and passengers (e.g., information characterizing such devices and/or passengers, etc.), positioning system devices (e.g., position information, velocity information, trajectory information, travel history information, etc.), etc. System may include functionality that supports entry, collection, and/or use of various characteristics or parameters of a geographic region such as, for example, a city, county, state, province, and/or country. The processing module may comprise, for example, a processor, memory, and a communication interface, (see Antunes: Para. 0027-0039, 0067, 0098-0106 and 0114-0117). This reads on the claim concepts of a system comprising: a core network; and a plurality of edge nodes coupled to the core network, a first edge node of the plurality of edge nodes positioned in a first zone of a geographic area and including one or more computer processors programmed to):   
obtain, from a first autonomous vehicle (AV), a first scene description, the first scene description including one or more classified objects detected in first zone (Antunes Marques Esteves discloses AVs including, for example, recognition of roads and highways; classification of obstacles on roads and highways; automatic collision avoidance features; and alerts regarding hazardous road conditions (locally or should be done at the Cloud level/detected). Sensing units spread over the city, devices of vehicles' drivers and passengers (e.g., information characterizing such devices and/or passengers, etc.), positioning system devices (e.g., position information, velocity information, trajectory information, travel history information, etc.), etc. System may include functionality that supports entry, collection, and/or use of various characteristics or parameters of a geographic region. AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps), (see Antunes: Para. 0027-0039, 0045, 0065-0067, 0098-0106 and 0114-0117). This reads on the claim concepts of obtain, from a first autonomous vehicle (AV), a first scene description, the first scene description including one or more classified objects detected in first zone); 
 However, Antunes Marques Esteves does not appear to specifically disclose update an autonomous system grid (ASG) for the first zone using a plurality of scene descriptions; and send the updated ASG to a second edge node located in the first zone or in a second zone including a second portion of the geographic area.
In the same field of endeavor, Yang discloses update an autonomous system grid (ASG) for the first zone using a plurality of scene descriptions; and send the updated ASG to a second edge node located in the first zone or in a second zone including a second portion of the geographic area (Yang disclose  autonomous vehicles (graphs i.e., a connected network of lane elements), also known as self-driving cars, driverless cars, auto, or robotic cars, drive from a source location to a destination location without requiring a human driver to control and navigate the vehicle. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. Autonomous vehicles can use map data to figure out some of the above information instead of relying on sensor data. This map, the system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. Lane elements are stored as pieces of a lane element graph. Within the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes, representing neighboring lane elements of the graph. The edges connecting two lane elements indicate physical connection between two lane elements that a vehicle can legally traverse. Crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region. An edge node is a computer that acts as an end user portal for communication with other nodes in cluster computing. Edge nodes allow end users to contact worker nodes when necessary, providing a network interface for the cluster without leaving the entire cluster open to communication. A lane element may be generated to represent a lane connector at an intersection, and the left and right edges of the lane element can be derived from the geometry of the lane connectors and the lane elements it connects. The online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The HD map system 110 determines that the vehicle did previously receive that particular portion of the HD map but the corresponding data was updated by the on line HD map system 110 since the vehicle last received the data, the on line HD map system 110 sends an update for that portion of the HD map stored at the vehicle, (see Vang: Para. 0055-0075, 0079-0095, 0186-0192, 0205- 0212 and FIG. 6-34). This reads on the claim concepts of a core network; a plurality of edge nodes coupled to the core network, a first edge node of the plurality of edge nodes including one or more computer processors programmed to: update an autonomous system grid (ASG) for the first zone using a plurality of scene descriptions; and send the updated ASG to a second edge node located in the first zone or in a second zone including a second portion of the geographic area). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the managing of autonomous vehicle of Antunes Marques Esteves in order to have incorporated the path/graph algorithm, as disclosed by Yang, since both of these mechanisms are directed to technology has gained attention among a slew of advanced technologies promising to create tomorrow's self-driving cars. But sensors are also prominent in efforts to produce digital use cases. Learning from raw data is a computationally intensive process, since it involves giving the computer huge amounts of rich sensory information for learning how to steer. Because of this, the team had to actually design new deep learning components which leveraged modern GPU hardware more efficiently in order to control the vehicle in real-time. Sensors send out infrared light, and measure the time it takes for the light to bounce off an object and back to the sensor, creating a three-dimensional map. However, there are two different types sensors. The map created by a sensor is important for a self-driving vehicle, as it helps the car "see" the world around it. Sensors technology provides more depth and detail than other solutions, such as radar and cameras. It can also work at night. They combine the map data with on-board sensors and other technology to enable Super Cruise. The precision sensor map data provides specific details for upcoming events, like corners and exits, while the real-time cameras look at lane lines and understand the vehicle's position in the lane. The layered approach of combining precision sensor map data with cameras, sensors and GPS enables a hands-free driving experience that provides drivers with confidence and convenience. The HD mapping data also provides high accuracy and high-quality road information that ensures Super Cruise can operate on limited access highways, while also providing smooth control through curves, enhancing user comfort. Autonomous drive has the potential to be one of the most lifesaving technologies in history, if introduced responsibly and safely. Sensor is short for "light detection and ranging." The systems use pulsed lasers to map a three-dimensional model of an environment. Sensor's use of light allows it to map the environment quickly and more accurately than systems that use sound (sonar) or microwaves (radar). It's important to note that, currently, autonomous or self-driving vehicles don't exist for sale to everyday consumers. Vehicles such as those from Tesla or Super Cruise-equipped Cadillacs offer the ability to ride hands-free for extended periods of time, but do so only in extremely limited circumstances, such as on highways and interstates. When self-driving vehicles do eventually make their way into the wild on a large-scale basis, the amount of data needed and the speed at which it needs to be collected is staggering. In order to piece together a decision-making process that is anywhere remotely near the level of complexity that a human brain can manage, autonomous vehicles need to have an accurate and real-time picture of the world around them. This is especially true in urban environments, where human drivers encounter other people, animals, and a variety of vehicles in a short period of time. Large numbers of sensors, massive amounts of data, ever increasing computing power, real-time operation, and security concerns required for autonomous vehicles are driving the core of computation from the cloud to the edge of the network. Autonomous vehicles are constantly sensing and sending data on road conditions, location, and the surrounding vehicles. Autonomous driving systems are extremely complex; they tightly integrate many technologies, including sensing, localization, perception, decision making, as well as the smooth interactions with cloud platforms for high-definition (HD) map generation and data storage. These complexities impose numerous challenges for the design of autonomous driving edge computing systems. The connected world is a necessity and it is inevitable to the future across industries, be it connected buildings, connected factories, connected transportation, and so on. This is also true for automobiles Connected Vehicles. Every new vehicle will be connected and will generate high-volume data that to be transferred to/from the cloud. The biggest challenge will be to efficiently process & deliver this data for achieving speed, security & reliability. This is where Edge Computing has a pivotal role to play. Incorporating the teachings of Yang into Antunes Marques Esteves would produce the system builds a large connected network of lane elements and their connections as a lane element graph. The system also represents traffic signs based on camera images and detection and ranging sensor depth maps. These landmarks are used in building a high definition map that allows autonomous vehicles to safely navigate through their environments, as disclosed by Yang, (see Abstract). 
Regarding claim 12, (drawn system): claim 12 is system claims respectively that correspond to method of claim 2. Therefore, 12 is rejected for at least the same reasons as the method of 2.
Regarding claim 13, (drawn system): claim 13 is system claims respectively that correspond to method of claim 3. Therefore, 13 is rejected for at least the same reasons as the method of 3.
Regarding claim 16, (drawn system): claim 16 is system claims respectively that correspond to method of claim 6. Therefore, 16 is rejected for at least the same reasons as the method of 6.
Regarding claim 17, (drawn system): claim 17 is system claims respectively that correspond to method of claim 7. Therefore, 17 is rejected for at least the same reasons as the method of 7.
Regarding claim 19, (drawn system): claim 19 is system claims respectively that correspond to method of claim 9. Therefore, 19 is rejected for at least the same reasons as the method of 9.
 Claims 4, 8, 10, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antunes Marques Esteves (US 2018/0373268 A1, hereinafter Antunes Marques Esteves) in view of Yang et al. (US 2018/0189578 A1, hereinafter Yang), and Levinson et al. (US 2018/0136644 A1, hereinafter Levinson). 
Regarding dependent claim(s) 4, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 3. However, the combination of Antunes Marques Esteves and Yang do not appear to specifically disclose wherein the timestamp of the first scene description is an oldest object timestamp for an object in the first scene description.
In the same field of endeavor, Levinson discloses wherein the timestamp of the first scene description is an oldest object timestamp for an object in the first scene description (Levinson discloses dynamic objects may be detected and tracked independently of map data (i.e., in the absence of map data). In some instances, map data and 3D map data may be viewed as "global map data" or map data that has been validated at a point in time by autonomous vehicle service platform. A timestamp is a sequence of characters or encoded information identifying when a certain event occurred, usually giving date and time of day. Data association is used to associate a blob at one location in a first frame at time, t1, to a blob in a different position in a second frame at time, t2. Duration is how long something lasts, from beginning to end, (see Levinson: Para. 0066-0075 and 0103-0015). This reads on the claim concepts of wherein the timestamp of the first scene description is an oldest object timestamp for an object in the first scene description).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the managing of autonomous vehicle with path/graph algorithm of Antunes Marques Esteves and Yang in order to have incorporated the learning system, as disclosed by Levinson, since both of these mechanisms are directed to environments in which an autonomous vehicle may be tasked to navigate in may change over time due to changes in patterns of use ( e.g., by pedestrians}, road infrastructure ( e.g., traffic signs, traffic lights, road markings, etc.) road conditions (e.g., road construction, a lane closure, potholes, an obstruction on a road surface, etc.). Changes in road conditions, such as lane closures, potholes and the like may require the autonomous vehicle to take appropriate actions to alter an initial guided path to a revised guided path. However, detecting events that may give rise to the need to implement a change may not be effective if the autonomous vehicle is not configured to predict a course of action to take based on a newly detected event. Moreover, information associated with an event and responses taken by the autonomous vehicle in response to the event may not benefit other autonomous vehicles that may also encounter a similar event unless the information and/or response is disseminated to the other autonomous vehicles.  Self-driving cars are powered by machine learning algorithms that require vast amounts of driving data in order to function safely. Driverless cars can identify objects, interpret situations, and make decisions based on object detection and object classification algorithms. They do this by detecting objects, classifying them, and interpreting them. The three major sensors used by self-driving cars work together as the human eyes and brain. These sensors are cameras, radar, and lidar. Together, they give the car a clear view of its environment. They help the car to identify the location, speed, and 3D shapes of objects that are close to it. Machine learning has two learning models: supervised and unsupervised. With unsupervised learning, a machine learning algorithm receives unlabeled data and no instructions on how to process it, so it has to figure out what to do on its own. With the supervised model, an algorithm is fed instructions on how to interpret the input data. This is the preferred approach to learning for self-driving cars. The algorithms detect objects and interpret images. For example, for a triangular sign, the three points of the sign are entered as features. A car can then easily identify the sign using those points. Incorporating the teachings of Levinson into Antunes Marques Esteves and Yang would produce a system, an apparatus or a process may be configured to implement an application that applies artificial intelligence and/or machine-learning techniques to predict an optimal course of action (or a subset of courses of action) for an autonomous vehicle system (e.g., one or more of a planner of an autonomous vehicle, a simulator, or a teleoperator) to undertake based on suboptimal autonomous vehicle performance and/or changes in detected sensor data ( e.g., new buildings, landmarks, potholes, etc.)., as disclosed by Levinson, (see Abstract).   
Regarding dependent claim(s) 8, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, the combination of Antunes Marques Esteves and Yang do not appear to specifically disclose wherein the updating includes adding or deleting one or more objects to or from the ASG.
In the same field of endeavor, Levinson discloses wherein the updating includes adding or deleting one or more objects to or from the ASG (Levinson discloses simulator evaluator 2858 may also evaluate the responses of simulator AV controller 2847 when policy data 2829 is updated, deleted, or added. An occupancy grid map 2515 may be generated. Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties). Further to diagram 2500, image camera data from one or more cameras 2574 are used to classify blobs in blob classifier 2520, which also receives blob data 2524 from segmentation processor 2523. The updated policies and/or rules may be simulated in simulator 740 to confirm safe operation of a fleet of autonomous vehicles in view of changes to a policy. Autonomous vehicle may be tasked to navigate in may change over time due to changes in patterns of use (e.g., by pedestrians}, road infrastructure (e.g., traffic signs, traffic lights, road markings, etc.) road conditions (e.g., road construction, a lane closure, potholes, an obstruction on a road surface, etc.). Changes in road conditions, such as lane closures, potholes and the like may require the autonomous vehicle to take appropriate actions to alter an initial guided path to a revised guided path, (see Levinson: Para. 0045-0065, 0074-0095 and 0105-0113). This reads on the claim concepts of wherein the updating includes adding or deleting one or more objects to or from the ASG).
Regarding dependent claim(s) 10, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, the combination of Antunes Marques Esteves and Yang do not appear to specifically disclose wherein updating includes updating at least one state of at least one dynamic object in the ASG.
In the same field of endeavor, Levinson discloses wherein updating includes updating at least one state of at least one dynamic object in the ASG (Levinson discloses Policy download manager 1842 is configured to provide autonomous vehicles 1830 an updated policy in view of reduced communications region 1880, whereby the updated policy may specify routes to quickly exit region 1880 if an autonomous vehicle enters that region. For example, autonomous vehicle 1864 may receive an updated policy moments before driving into region 1880. Whether the object is dynamic or static, whereby data representing classification is described by a semantic label (which may include static object maps and/or dynamic object maps). Simulator evaluator 2858 may also evaluate the responses of simulator AV controller 2847 when policy data 2829 is updated, deleted, or added. an occupancy grid map 2515 may be generated. Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties). Further to diagram 2500, image camera data from one or more cameras 2574 are used to classify blobs in blob classifier 2520, which also receives blob data 2524 from segmentation processor 2523. The updated policies and/or rules may be simulated in simulator 740 to confirm safe operation of a fleet of autonomous vehicles in view of changes to a policy. Autonomous vehicle may be tasked to navigate in may change over time due to changes in patterns of use (e.g., by pedestrians}, road infrastructure (e.g., traffic signs, traffic lights, road markings, etc.) road conditions (e.g., road construction, a lane closure, potholes, an obstruction on a road surface, etc.). Changes in road conditions, such as lane closures, potholes and the like may require the autonomous vehicle to take appropriate actions to alter an initial guided path to a revised guided path, (see Levinson: Para. 0045-0065, 0074-0095 and 0103-0113). This reads on the claim concepts of wherein updating includes updating at least one state of at least one dynamic object in the ASG).
Regarding claim 14, (drawn system): claim 14 is system claims respectively that correspond to method of claim 4. Therefore, 14 is rejected for at least the same reasons as the method of 4.
Regarding claim 18, (drawn system): claim 18 is system claims respectively that correspond to method of claim 8. Therefore, 18 is rejected for at least the same reasons as the method of 8.
Regarding claim 20, (drawn system): claim 20 is system claims respectively that correspond to method of claim 10. Therefore, 20 is rejected for at least the same reasons as the method of 10.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antunes Marques Esteves (US 2018/0373268 A1, hereinafter Antunes Marques Esteves) in view of Yang et al. (US 2018/0189578 A1, hereinafter Yang), and in view of Shalev-Shwartz et al. (US 2018/0032082 A1, Shalev-Shwartz). 
Regarding dependent claim(s) 5, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, the combination of Antunes Marques Esteves and Yang do not appear to specifically disclose further comprising: generating, by the first edge node, a second scene description generated from data provided by one or more non-AV sensors in the first zone; and using, by the first edge node, the first and second scene descriptions in the updating.
In the same field of endeavor, Shalev-Shawart discloses generating, by the first edge node, a second scene description generated from data provided by one or more non-AV sensors in the first zone; and using, by the first edge node, the first and second scene descriptions in the updating (Shalev-Shwartz discloses an autonomous vehicle may need to process and interpret visual information {e.g., information captured from a camera), information from radar or lidar, and may also use information obtained from other sources (e.g., from a GPS device, a speed sensor, an accelerometer, a suspension sensor, etc.). A plurality of images representative of an environment of the host vehicle; analyze the plurality of images to identify a navigational state associated with the host vehicle; provide the navigational state to a trained navigational system; receive, from the trained navigational system, a desired navigational action for execution by the host vehicle in response to the identified navigational state; analyze the desired navigational action relative to one or more predefined navigational constraints; determine an actual navigational action for the host vehicle, wherein the actual navigational action includes at least one modification of the desired navigational action determined based on the one or more predefined navigational constraints; and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined actual navigational action for the host vehicle. The analysis may make use of trained system {e.g., a machine learning or deep learning system), which may, for example, estimate a future path ahead of a current location of a vehicle based on an image captured at the current location. Shown in FIG. 9. Another example options graph 1000 is shown in FIG. 10. The options graph can represent a hierarchical set of decisions organized as a Directed Acyclic Graph (DAG). There is a special node called the root node 903 of the graph. The decision process traverses through the graph, starting from the root node, until it reaches a "leaf' node, which refers to a node that has no outgoing decision lines. Navigational principles described herein may be applicable to sensed states developed based on captured image data as well as sensed states developed using other non-image based sensors. The sensed state may include sensed information relating to target vehicles, lane markings, pedestrians, traffic lights, road geometry, lane shape, obstacles, distances to other objects/vehicles, relative velocities, relative accelerations, among any other potential sensed information. Supervised machine learning may be implemented in order to produce a sensing state output based on sensed data provided to sensing module 801 (determine or update a known position of the host vehicle with respect to a target). The learning algorithm is a deep learning algorithm. The desired actions may include at least one action expected to maximize an anticipated reward for a vehicle. While in some cases, the actual action taken by the vehicle may correspond to one of the desired actions, in other cases, the actual action taken may be determined based on the observed state, one or more desired actions, and non-learned, hard constraints (e.g., safety constraints) imposed on the learning navigational engine. These constraints may include no-drive zones surrounding various types of detected objects {e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.), (see Shalev-Shwartz: Para. 0162-0178, 0094-0127, 0195-0210, 0218-0254 and FIG. 9-12). This reads on the claim concepts of generating, by the first edge node, a second scene description generated from data provided by one or more non-AV sensors in the first zone; and using, by the first edge node, the first and second scene descriptions in the updating).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle using path/graph algorithm of Antunes Marques Esteves and Yang in order to have incorporated the machine learning navigational, as disclosed by Shalev-Shwartz, since both of these mechanisms are directed to an autonomous vehicle may include a frame; a body attached to the frame; a camera; and at least one processing device programmed to: receive, from the camera, a plurality of images representative of an environment of the autonomous vehicle; analyze the plurality of images to identify a navigational state associated with the autonomous vehicle; determine a first predefined navigational constraint implicated by at least one aspect of the navigational state; identify, based on analysis of the plurality of images, a presence of at least one navigational constraint augmentation factor; determine a second navigational constraint based on identification of the at least one navigational constraint augmentation factor, wherein the second navigational constraint is different from the first navigational constraint and includes at least one characteristic augmented with respect to the first navigational constraint; determine, based on the identified navigational state, a navigational action for the autonomous vehicle satisfying the second navigational constraint; and cause at least one adjustment of a navigational actuator of the autonomous vehicle in response to the determined navigational action. Self-driving cars is one of the most trendy and popular directions in the world of Al and machine learning. Driverless cars can identify objects, interpret situations, and make decisions based on object detection and object classification algorithms. The three major sensors used by self-driving cars work together as the human eyes and brain. These sensors are cameras, radar, and lidar. Together, they give the car a clear view of its environment. They help the car to identify the location, speed, and 3D shapes of objects that are close to it. Additionally, self-driving cars are now being built with inertial measurement units that monitor and control both acceleration and location. Machine learning has two learning models: supervised and unsupervised. With unsupervised learning, a machine learning algorithm receives unlabeled data and no instructions on how to process it, so it has to figure out what to do on its own. With the supervised model, an algorithm is fed instructions on how to interpret the input data. This is the preferred approach to learning for self-driving cars. It allows the algorithm to evaluate training data based on a fully labelled dataset, making supervised learning more useful where classification is concerned. Automotive engineers keep racking their brains about how to approach autonomous driving. There are plenty of unsupervised machine learning algorithms and many categories they can belong to. Unsupervised machine learning algorithms can be categorized according to the methods they use to group and process data. Self-driving cars usually incorporate numerous sensors that help them make sense of their surroundings, including GPS, radar, lidar, sonar, odometry, and inertial measurement units. They also have advanced control systems that can interpret sensory information to identify obstacles and figure out suitable navigation paths. These algorithms use training dataset to learn. They keep learning until they reach the desired level that promises minimal errors. Supervised ML algorithms can further be categorized into classification, regression, and dimension reduction algorithms. These algorithms learn by making sense of the data at hand. Regression algorithms use the repetitive aspects of an environment to form a statistical model of the relation between a particular image and the position of a specific object within the image. Data reduction algorithms, pattern recognition algorithms are designed to rule out unusual data points. Recognition of patterns in a data set is an essential step before classifying the objects. Algorithms define the class of problem and class of methods. These algorithms determine the moves of the self-driving car. ML algorithms go into the functioning of self-driving cars as we know it. Self-driving cars can perform the basic tasks of a human driver, such as controlling, navigating, and driving the vehicle. A self-driving car (sometimes called an autonomous car or driverless car) is a vehicle that uses a combination of sensors, cameras, radar and artificial intelligence to travel between destinations without a human operator. To qualify as fully autonomous, a vehicle must be able to navigate without human intervention to a predetermined destination over roads that have not been adapted for its use. Incorporating the teachings of Shalev-Shwartz into Antunes Marques Esteves and Yang would produce systems and methods are provided for navigating an autonomous vehicle using reinforcement learning techniques, as disclosed by Shalev- Shwartz, (see Abstract). 
Regarding claim 15, (drawn system): claim 15 is system claims respectively that correspond to method of claim 5. Therefore, 15 is rejected for at least the same reasons as the method of 5.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Antunes Marques Esteves (US 2018/0373268 A1, hereinafter Antunes Marques Esteves) in view of Yang et al. (US 2018/0189578 A1, hereinafter Yang), and in view of Wheeler et al. (US 2018/0188060 A1, Wheeler). 
Regarding dependent claim(s) 21, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, the combination of Antunes Marques Esteves and Yang do not appear to specifically disclose wherein the first edge node is housed in a physical structure adjacent to a travel surf ace in the first zone, and wherein obtaining the first scene description from the AV comprises obtaining the first scene description from the AV while the AV is traveling in the first zone.
 In the same field of endeavor, Wheeler discloses wherein the first edge node is housed in a physical structure adjacent to a travel surface in the first zone (Wheeler discloses the lane element graph, individual lane elements are represented as nodes on the graph connected by edges to other nodes. Additionally, within geographical regions, lane elements transition from a current lane element to a subsequent lane element. Similarly, crossing the boundary of two geographical regions and transitioning from the current geographical region to an adjacent one, the lane element of the current geographical region also transitions to the connecting lane element with the adjacent geographical region (information describing occupancy for the surface of the road). HD maps containing spatial geometric information about the roads on which an autonomous vehicle can travel. (see Wheeler: Para. 0054-0057, 0078 and 0185-0190). This reads on the claim concepts of wherein the first edge node is housed in a physical structure adjacent to a travel surface in the first zone), and       
wherein obtaining the first scene description from the AV comprises obtaining the first scene description from the AV while the AV is traveling in the first zone (Wheeler discloses the invention provide location as a service (LaaS) such that autonomous vehicles of different manufacturers can each have access to the most up-to-date map information created via these embodiments of invention. For example, the HD maps provide the current location of the autonomous vehicle relative to the lanes of the road precisely enough to allow the autonomous vehicle to drive safely in the lane. The online HD map (geographic region) system 110 receives sensor data captured by sensors of the vehicles, combines the data received from the vehicles (autonomous vehicle) 150 to generate and maintain HD maps and update maps describing the regions in which the vehicles 150 are driving. For example, a cloud-based service that allows clients such as vehicle computing systems 120 to make requests for information and services, (see Wheeler: Para. 0054-0062, 0070 and 0133). This reads on the claim concepts of wherein obtaining the first scene description from the AV comprises obtaining the first scene description from the AV while the AV is traveling in the first zone). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the managing of autonomous vehicle with path/graph algorithm of Antunes Marques Esteves and Yang in order to have incorporated the description from the AV, as disclosed by Wheeler, since both of these mechanisms are directed to a vehicle capable of sensing its environment and operating without human involvement. A self-driving car (sometimes called an autonomous car or driverless car) is a vehicle that uses a combination of sensors, cameras, radar and artificial intelligence (AI) to travel between destinations without a human operator. To qualify as fully autonomous, a vehicle must be able to navigate without human intervention to a predetermined destination over roads that have not been adapted for its use. The neural networks identify patterns in the data, which is fed to the machine learning algorithms. That data includes images from cameras on self-driving cars from which the neural network learns to identify traffic lights, trees, curbs, pedestrians, street signs and other parts of any given driving environment. For example, uses a mix of sensors, lidar (light detection and ranging a technology similar to RADAR) and cameras and combines all of the data those systems generate to identify everything around the vehicle and predict what those objects might do next. This happens in fractions of a second. Maturity is important for these systems. The more the system drives, the more data it can incorporate into its deep learning algorithms, enabling it to make more nuanced driving choices. The maps are created by survey teams that use drivers with specially outfitted cars with high resolution sensors that drive around a geographic region and take measurements. The measurements are taken back and a team of map editors assembles the map from the measurements. Images taken by one or more cameras including the traffic sign are used to identify the traffic sign with image recognition analysis. Depth maps are received by the one or more detection and ranging sensors comprising a plurality of points describing distances of objects from the one or more detection and ranging sensors. The system uses image-based classification (e.g., by a human operator or automatically by deep learning algorithms). Incorporating the teachings of Wheeler into Antunes Marques Esteves and Yang would produce the system builds a large connected network of lane elements and their connections as a lane element graph, as disclosed by Wheeler, (see Abstract).
Regarding dependent claim(s) 22, the combination of Antunes Marques Esteves and Yang discloses the method as in claim 1. However, the combination of Antunes Marques Esteves and Yang do not appear to specifically disclose wherein updating, by the first edge node, the ASG for the first zone using a plurality of scene descriptions comprises: receiving the plurality of scene descriptions from one or more of one or more AV s traveling in the first zone, one or more non-AV sensors located in the first zone, or a cloud base computing platform; comparing the plurality of scene descriptions to one another; in response to the comparing, discarding, one or more of outlier scene descriptions, or scene descriptions having timestamp values exceeding a specified age threshold; and updating the ASG for the first zone using a remainder of the plurality of scene descriptions excluding the discarded scene descriptions.
In the same field of endeavor, Wheeler discloses wherein updating, by the first edge node, the ASG for the first zone using a plurality of scene descriptions comprises: receiving the plurality of scene descriptions from one or more of one or more AV s traveling in the first zone, one or more non-AV sensors located in the first zone (Wheeler discloses the online HD map system 110 uses the data received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 are driving. The online HD map system 110 are typically performed via a network. The lane element graph module 470 generates lane element graphs (i.e., a connected network of lane elements) to allow navigation of autonomous vehicles through a mapped area, which is vehicles can travel. The objects from imagery and lidar information. The perception module 210 receives sensor data 230 from the sensors 105 of the vehicle 150. This includes data collected by cameras of the car, LIDAR, IMU, GPS navigation system, and so on. For example, if an autonomous vehicle needs to drive along a route, the vehicle computing system 120 of the autonomous vehicle provides information describing the route being travelled to the online HD map system. The global positioning system (GPS) is a network of satellites and receiving devices used to determine the location of something on Earth (one or more non-AV sensors located in the first zone/ position of the vehicle based on signals from satellites), (see Wheeler: Para. 0054-0065, 0070-0076, 0087, 0101-0105 and 0108-0110). This reads on the claim concepts of wherein updating, by the first edge node, the ASG for the first zone using a plurality of scene descriptions comprises: receiving the plurality of scene descriptions from one or more of one or more AV s traveling in the first zone, one or more non-AV sensors located in the first zone), or
a cloud base computing platform; comparing the plurality of scene descriptions to one another; in response to the comparing, discarding, one or more of outlier scene descriptions, or scene descriptions having timestamp values exceeding a specified age threshold; and updating the ASG for the first zone using a remainder of the plurality of scene descriptions excluding the discarded scene descriptions (Wheeler discloses a cloud based service that allows clients such as vehicle computing systems. A method of identifying the subset of points follows a filtration of outlier points in the 3D map by the HD map system 110. The segment center analysis module 2835 simplifies stored lane line clusters by removing outlier points from the cluster and draws a center line through the remaining points (outlier analysis module). Foe example, the map is updated to reflect changes on the road within a reasonable time frame/timestamp. Time-to-live (TTL) is a value for the period of time that a packet, or data, should exist on a computer or network before being discarded (the HD map, records the route and its TTL value).  The HD map system 110 identifies points within a threshold depth (may be defined using the radius from the sensor, such as a camera). The system marks the current point as noise and discards it, otherwise the system marks the current point as good point and adds to denoised polyline. The 3D map APis also include map update APis, for example, download-map-updates API and upload-map updates APL, (see Wheeler: Para. 0054-0060, 0079-0080, 0100, 0139, 0157 and 0171-0175). This reads on the claim concepts of a cloud base computing platform; comparing the plurality of scene descriptions to one another; in response to the comparing, discarding, one or more of outlier scene descriptions, or scene descriptions having timestamp values exceeding a specified age threshold; and updating the ASG for the first zone using a remainder of the plurality of scene descriptions excluding the discarded scene descriptions).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164